IN RE: ENROLLMENT OF REGISTERED COURTROOM INTERPRETERS AND CERTIFIED SIGN LANGUAGE INTERPRETERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE: ENROLLMENT OF REGISTERED COURTROOM INTERPRETERS AND CERTIFIED SIGN LANGUAGE INTERPRETERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE: ENROLLMENT OF REGISTERED COURTROOM INTERPRETERS AND CERTIFIED SIGN LANGUAGE INTERPRETERS2021 OK 64Decided: 12/06/2021THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2021 OK 64, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION.
 

 

IN RE: ENROLLMENT OF REGISTERED COURTROOM INTERPRETERS AND CERTIFIED SIGN LANGUAGE INTERPRETERS


ORDER


The State Board of Examiners of Certified Courtroom Interpreters ("the Board") reports that the following named persons have applied to be enrolled as a Registered Courtroom Interpreter and have satisfied the requirements for enrollment set forth in Rule 5 of the Rules of the State Board of Examiners of Certified Courtroom Interpreters, Title 20, Chapter 23, App. II. The Board recommends that the named persons be enrolled as a Registered Courtroom Interpreter in the State of Oklahoma in the designated language(s):




Jacqueline Chavez


Spanish




Josue Chavez


Spanish




Angelica Herrera


Spanish




Jingwen Liu


Mandarin




Manuel Munoz-Maldonado


Spanish




Cynthia Trejo


Spanish




The Board also reports that the following named persons have applied to be enrolled as a Certified Sign Language Interpreter and have satisfied the requirements for enrollment set forth in Rule 12 of the Rules of the State Board of Examiners of Certified Courtroom Interpreters, Title 20, Chapter 23, App. II. The Board recommends that the named persons be enrolled as a Certified Sign Language Interpreter in the State of Oklahoma:




Kimberly Duncan


Sign Language




Nicole Wilberding


Sign Language




Daniel Woodall


Sign Language




Rebecca Woodall


Sign Language




Having satisfied the requirements set forth in Rule 5 and Rule 12 respectively, of the Rules of the State Board of Examiners of Certified Courtroom Interpreters, Title 20, Chapter 23, App. II, and having been recommended by the Board, the above named interpreters are hereby granted enrollment as Registered Courtroom Interpreters and Certified Sign Language Interpreters.
DONE BY ORDER OF THE SUPREME COURT this 6th day of December, 2021.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR.

 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA